DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-19 are currently pending. Claim 8 has been withdrawn as being drawn to a non elected species. Claims 1-7 and 9-19 are currently under examination. This office action is the first office action on the merits of the claims. 
Election/Restrictions
3.	Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/08/2022.
Applicant's election with traverse of the species where the monomer a2 is not present in the reply filed on 04/08/2022 is acknowledged.  The traversal is on the ground(s) that Mougin teaches a copolymer comprising  block A that is obtained from at least one monomer comprising a majority amount of an ethylenic monomer comprising a lactam ring and a block b that is obtained from monomers not comprising an ethylenic monomer comprising lactam ring. An example of the copolymer is of a block A comprising  70% vinyl pyrrolidone and 30% t-butyl acrylate and a block B comprising poly methyl methacrylate. Applicants invention is directed to a block copolymer comprising a block A consisting of repeating units derived from at least one monomer a1 and at least on block B comprising repeating units derived from at least one hydrophilic monomer.  This is not found persuasive. Upon further consideration, applicant is correct that the polymer of Mougin is not the same as the claimed polymer, however, the reference of Zhang (Zhang, Ji-Ping et al “pH- and temperature-induced Micellization of the dual hydrophilic block copolymer (polymethacrylate acid)-b_poly(N-(2- methacryloylxyethylpyrrolidone) in aqueous solution” May 27 2016, Acta Phys. Chim. Sin. 32(8), 2018-2026) does teach the claimed copolymer as is indicated in the rejection provided below and as such there is no unity among the claim set.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claims 7 and 9 the claims recite “functionalized and unfunctionalized (meth)acrylic acids and salts thereof” which renders the claim indefite as it is not clear what the boundaries indicated by this phrase are. Does this include compounds that are not (meth) acrylic acid or salts there of? Does this include maleate compounds? Alkyl methacrylate compounds? 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-4, 6-7, 9-10,  12-13, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Zhang, Ji-Ping et al “pH- and temperature-induced Micellization of the dual hydrophilic block copolymer (polymethacrylate acid)-b_poly(N-(2- methacryloylxyethylpyrrolidone) in aqueous solution” May 27 2016, Acta Phys. Chim. Sin. 32(8), 2018-2026).
Concerning claim 1-4, 6, 7, 9-10, 12 Zhang teaches diblock copolymers which have a structure of (pg 2020 Column 1 Scheme 1)

    PNG
    media_image1.png
    103
    185
    media_image1.png
    Greyscale

The methacrylic acid block is a block made from a hydrophilic monomer and the poly N methacryloyloxy ethyl pyrrolidone block is a block consisting of a monomer comprising a functionalized acryloyl group (the methacryloyl group) and a lactam group. 
Zhang teaches an example of the block copolymer which has a Mn of 112,800 which has 101 of methacrylic acid units and 539 of the methacryloyloxy ethyl pyrrolidone units (pg 2021 column 1 Table 1). As such this block copolymer has the claimed structure and molecular weight and meets the claimed limitations. 
Concerning claim 13 Zhang teaches the block copolymer Zhang teaches diblock copolymers which have a structure of (pg 2020 Column 1 Scheme 1)

    PNG
    media_image1.png
    103
    185
    media_image1.png
    Greyscale

The methacrylic acid block is a block made from a hydrophilic monomer and the poly N methacryloyloxy ethyl pyrrolidone block is a block consisting of a monomer comprising a functionalized acryloyl group (the methacryloyl group) and a lactam group. 
Zhang teaches an examples of the block copolymer which have Mn values of 56,000 91,400 andf 112,800 g/mol (pg 2021 column 1 Table 1).
Zhang further teaches that these block copolymers are formed into compositions that form micelles (pg 2021 column 1 paragraphs 1 and 2 pg 2022 Column 1 paragraph 1)
Concerning claims 18-19 Zhang teaches the block copolymer Zhang teaches diblock copolymers which have a structure of (pg 2020 Column 1 Scheme 1). 

    PNG
    media_image1.png
    103
    185
    media_image1.png
    Greyscale

The methacrylic acid block is a block made from a hydrophilic monomer and the poly N methacryloyloxy ethyl pyrrolidone block is a block consisting of a monomer comprising a functionalized acryloyl group (the methacryloyl group) and a lactam group. 
Zhang teaches an examples of the block copolymer which have Mn values of 56,000 91,400 and 112,800 g/mol (pg 2021 column 1 Table 1).
Zhang further teaches that these block copolymers are formed into compositions that form micelles (pg 2021 column 1 paragraphs 1 and 2 pg 2022 Column 1 paragraph 1) which are a type of colloidal particle.  These micelles are indicated to have diameters which vary with different Ph values  but which are indicated to be within the range of from 10 to 100 nm (pg 2002 Figure 3b and Figure 4 and column 1 paragraph 1 ). As such Zhang teaches the claimed composition. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Zhang (Zhang, Ji-Ping et al “pH- and temperature-induced Micellization of the dual hydrophilic block copolymer (polymethacrylate acid)-b poly(N-(2- methacryloylxyethylpyrrolidone) in aqueous solution” May 27 2016, Acta Phys. Chim. Sin. 32(8), 2018-2026).
Concerning claim 14 Zhang does not specifically teach that the composition which includes the indicated block copolymer is one of the indicated compositions. However the composition indicated the discussion of claim 13 is a composition of the diblock copolymer which includes water and an acid or a base ( pg 2020 column 1 paragraph 3). This composition would be expected to be capable of being used to coat a surface by removing the solvent form the polymer as such the composition would be considered to be a coating composition. 
Alternatively Zhang does teach that the diblock copolymer would be expected to have applications in industrial technologies such as stimuli responsive emulsification, controlled drug delivery and nanomaterial development (pg 2025 column 2 paragraph 2). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the composition of Zhang to provide a pharmaceutical composition or an industrial composition because Zhang teaches that the diblock copolymer compositions can be useful for industrial compositions such as stimuli responsive emulsification and nanomaterial  development and for pharmaceutical compositions such as controlled drug delivery and therefor it would be obvious to use them in these kinds of compositions. 
Concerning claims 15-16 Zhang teaches the composition of claim 13 which includes the claimed block copolymer as is indicated in the discussion of claim 1. 
Zhang does not specifically indicate that the composition is a personal care composition or a body care composition. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP 2111.02.II. 
Applicants specification indicates that a “personal car composition” refers to composition intended for use on or in the human body (applicants specification paragraph 0053). The indication of a body care composition as recited in claim 16 would be expected to have a similar definition of a composition that is intended to be used on or in a body. 
As the claims indicate specifically what components are required to be present in the composition and applicants specification indicates that the definition of a personal care composition is that of a composition that is intended to be used on or in the human body, the limitations of “a personal car composition” and a “body care composition” would be considered to be intended uses of the composition and as such the composition of Zhang which teaches each of the materials indicated to be present in the composition, would teach the claimed compositions. 
Alternatively, Zhang does teach that the diblock copolymer would be expected to have applications in industrial technologies such as controlled drug delivery (pg 2025 column 2 paragraph 2). A drug delivery composition would be a personal care composition and a body car composition as these compositions are used in the body and to care for the body. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the block copolymer of Zhang in a controlled drug delivery composition, which would correspond to a personal care composition and a body care composition, because Zhang teaches that the block copolymer can be used for controlled drug delivery. 
Concerning claim 17 Zhang teaches a composition which includes the indicated diblock copolymer, with water (a solvent) and either NaOH (a base) or HCL (an acid) (pg 2020 column 1 paragraph 4).  As such the composition of Zhang would include these components and so would teach the claimed limitations. 

Claim Rejections - 35 USC § 102
7.	Claim(s) 1-4, 6-7, 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham (Cunningham, Victoria J, et al “RAFT Aquesous Dispersion Polyemrization of N-(2-(Methacryloyloxy)ethyl)pyrrolidone: a convenient Low viscosity Route to High Molecular weight Water-Soluble Copolymers” June 8 2016 Macromolecules 49 pg 4520-4533).
Concerning claim 1-4, 6-7, 9-12 Cunningham teaches  a block copolymer having a structure of (pg 4521 Scheme 1)
 
    PNG
    media_image2.png
    412
    445
    media_image2.png
    Greyscale

And teaches examples which have the PNMEP monomer units present in an amount of 990 which gives a number average molecular weigh to 130,800 respectively (pg 4524 Column 1 Table 1 examples 7 and 8) which would have the claimed number average molecular weight as well as the claimed number of monomer units and claimed monomer structure. 
Concerning claims 13-14 Cunningham teaches that the block copolymers indicated in the discussion of claim 1 above are used in a 5 wt% aqueous solution (pg 4526 column 1 paragraph 1).  This composition would be capable of being used as a coating composition by methods such as evaporating the solvent from the solution and as such would be considered to be a coating composition. 
Concerning claims 15-17 Cunningham teaches that the block copolymers indicated in the discussion of claim 1 above are used in a 5 wt% aqueous solution which would include a solvent(pg 4526 column 1 paragraph 1). 
Cunningham does not specifically indicate that the composition is a personal care composition or a body care composition. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP 2111.02.II. 
Applicants specification indicates that a “personal care composition” refers to composition intended for use on or in the human body (applicants specification paragraph 0053). The indication of a body care composition as recited in claim 16 would be expected to have a similar definition of a composition that is intended to be used on or in a body. 
As the claims indicate specifically what components are required to be present in the composition and applicants specification indicates that the definition of a personal care composition is that of a composition that is intended to be used on or in the human body, the limitations of “a personal car composition” and a “body care composition” would be considered to be intended uses of the composition and as such the composition of Cunningham which teaches each of the materials indicated to be present in the composition, would teach the claimed compositions. 
Concerning claims 18-19 Cunningham further teaches that these block copolymers formed a composition having colloidal particles have a particle size with is approximately 1 micron (pg 4524 column 2 paragraph 3). Approximately 1 micron would correspond to a diameter of about 1000 nanometers and so would be within the claimed range of the particle size. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claim 1-7,9 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 17, 19 of copending Application No. 16/477,025 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Concerning claims 1-6, 12 the copending application  teaches a block copolymer having a block A having repeating units derived from a monomer a1 having a acryloyl group and a lactam group and providing examples of the claimed monomers, and a block B  comprising repeating units derived from monomer b1 different from the monomer a1 and indicting that the average degree of polymerization of block A is from 5 to 500,000 and the average degree of polymerization for block B ranges from 10 to 100,000 (claim 1).  This degree of polymerization would provide an overlapping range with the claimed ranges of the Mn value. The monomer b1 is indicated to be able to include hydrophilic monomer such as vinyl lactams, vinyl alcohols vinyl carbonates  vinyl carbamates, vinyl pyridines, carboxylic anhydrides, diacids, ester acid, and others (claim 2).
It would have been obvious to one of ordinary skill in the art to use the block A consisting of the claimed monomer structures, the block B having the claimed hydrophilic monomer and the claimed Mn value because the reference application teaches the claimed monomers is the polymer block A with no other required monomer, teaches that the polymer block B can include hydrophilic monomer and teaches an overlapping range with the claimed range of the Mn value. 
Concerning claims 7, 9 the copending application further teaches that the monomer of B block of the copolymer can be alpha beta unsaturated dicarboxylic acid , anhydrides, amic acids, ester acids (claim 3). 
Concerning claims 13-15 the copending application further teaches that the block copolymer is in a personal care composition (claim 17). 
Concerning claim 16 the copending application further teaches that the personal care composition is one of the indicated types of compositions (claim 19). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
9.	Claims 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It should be noted that this claim is rejected over an Obviousness Double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach or fairly suggest that claimed block copolymer which has the claimed structure where R2 is C=O-X as indicated by claim 5.
Conclusion
10.	 Claims 1-7 and 9-19 are rejected. Claim 5 is allowable over the prior art of record but is rejected under an Obviousness double patenting rejection. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        
/ARRIE L REUTHER/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        773